Citation Nr: 1235025	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  09-47 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for chronic fungus of the feet and toenails.

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to April 1954 and from October 1980 to June 1986.  He had additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Board notes that, in the December 2009 VA Form 9 Substantive Appeal, the Veteran expressed that he wanted to appear for a Board hearing.  In August 2012, however, he withdrew his request for a hearing before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Chronic fungus of the feet and toenails were not manifest in service and are not otherwise attributable to active service.  

2.  A back disability was not manifest during active service, and arthritis was not manifest within one year of separation and is not otherwise attributable to active service.

3.  A bilateral knee disability was not manifest in service and is not otherwise attributable to active service.  


CONCLUSIONS OF LAW

1.  Chronic fungus of the feet and toenails were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  A low back disability was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  A bilateral knee disability was not incurred in or aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letter dated in November 2007.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Board notes that the Veteran was afforded VA examinations in March 2008 and June 2008; however, it was determined that another examination was needed to adequately address his claims.  In June 2012, the Veteran was sent notification that he would be scheduled for an examination in connection with his claim.  He was scheduled for an August 2012 VA examination but he did not appear for the examination.  The record contains no justifiable indication of the reason for the Veteran's failure to appear for his VA examination(s).  As such, as this appeal arises from his initial post-service claim for compensation, pursuant to 38 C.F.R. § 3.655(a), (b) (2011), the claim will be decided based on the evidence of record. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

LEGAL CRITERIA

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Certain chronic diseases, such as arthritis, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011). 

The Board notes that the Veteran has not alleged that the claimed disabilities were incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

ANALYSIS

The Veteran has appealed the denial of service connection for chronic fungus of the feet and toenails, a low back disability and bilateral knee disability.  

The Veteran asserts that during his first three years of active duty service he completed over 33 parachute jumps which is commonly accepted as injurious to the back.  He also contends that as a combat engineer he rode almost daily on wood seats in the back of cargo trucks over all terrain.  He attributes his current back condition to the physical activities performed while in service to include the parachute jumps, sleeping on the ground, and truck rides.  The Veteran also reports that he fell on his back around 1964 while on inactive duty training.  He attributes his in-service parachute jumps to his current knee disability, and relates that running and jogging in service wore out his knee joints.  

Regarding his toes, the Veteran has stated that in the fall of 1952, while on a mission to improve roads, he stood in water loading gravel and that his boots became soaked which resulted in a fungus type condition on his feet.  He related that thereafter, and during his military career, he used over-the-counter medications and GI issued foot powder for treatment.  Also, he asserts that he participated in jungle training in January 1966 and thereafter he noticed his toe nails turning a brownish color and later dying.  According to the Veteran, a doctor told him that the fungus condition was in his bloodstream.  

When examined in February 1955, February 1958, January 1959, November 1960, November 1963 and November 1965, the Veteran denied a history of trick or locked knee and foot trouble.  In February 1955, February 1958, February 1967 and September 1977, the Veteran denied a history of trick or locked knee, foot trouble and recurrent back pain.  Examinations in March 1957, January 1959, November 1960, November 1963, November 1965, February 1967, November 1968, April 1972, September 1973 and September 1977 revealed normal findings for the spine, other musculoskeletal, feet and lower extremities.  

In examinations in September 1980, August 1983, December 1985 and July 1986, the Veteran denied a history of trick or locked knee, foot trouble and recurrent back pain.  The September 1980 and July 1986 examinations revealed normal findings for the spine, other musculoskeletal, feet and lower extremities.  

In the June 2008 VA examination, degenerative disc disease at the L4-L5 and L5-S1 levels with mild facet arthritis was diagnosed.  The examiner found that the Veteran had a history of multiple jumps as a parachutist with one particular injury in which he hyper flexed his neck.  The examiner stated that the Veteran had complaints of back pain for which he never went to the dispensary and there is no notation in the records.  The VA examiner opined that the back and knees are less likely than not related to his service injuries according to the records obtained that day.  

Based on the evidence presented, the Board finds that service connection is not warranted.  In this regard, the Board acknowledges that the Veteran was a parachutist in service.  The Board also finds that the Veteran is competent to report parachuting activities, rough truck rides, sleeping on the ground, his boots being soaked in water and running/jogging in service.  He is competent to report such and his statements are deemed credible.  

The more probative evidence, however, is against a finding that the Veteran's current disabilities are service related to include as a result of the above.  To that end, service treatment records are negative for any complaints, treatments and/or diagnoses for the feet, low back and/or knees.  The Veteran was examined several times during service and in between his periods of active service from February 1955 to July 1986.  The examinations revealed normal findings for the spine, other musculoskeletal, feet and lower extremities.  The Veteran also continually denied a history of trick or locked knee, foot trouble and/or recurrent back pain.  Furthermore, there is no showing of arthritis within one year of separation from service.  

The Board emphasizes the multi-year gap between discharge from active duty service (1986) and the initial reported symptoms in approximately 2007 (a 21-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Here, the Board is not presented with silence alone but rather normal findings and the denial of pertinent symptomatology throughout service.  To the extent that there is an assertion of continuity, such assertions are not credible.

As to the Veteran's statements regarding the etiology of his disabilities, the Board acknowledges that in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), it was held that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  Although the Board has considered the written statements of the Veteran to the extent that any such lay statements are being offered to answer the question of whether the Veteran's low back, foot and bilateral knee disabilities are related to service, such evidence is not probative because such matters are only within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is a layperson without the appropriate medical training or expertise, he is not competent to render probative (i.e., persuasive) opinions on this medical matter.   

The Board notes that in June 2008 the Veteran was afforded a VA examination.  After examination and review of the record, the VA examiner opined that the Veteran's back and knee disabilities were less likely than not related to his service injuries according to the records obtained that day.  It was determined, however, that another opinion was warranted for proper adjudication of this claim.  In attempt to determine whether there was a relationship between the Veteran's disabilities and service, a VA examination was scheduled.  The Veteran, however, failed to appear for the examination.  Evidence from that examination may have aided in the Veteran's claim.  As the Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

The Board has weighed the Veteran's statements and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of less probative value than the normal findings during service, his continued denial of pertinent symptomatology during service, the gap in time between service and his initial report of symptoms, and the opinion of the VA examiner.  The preponderance of the evidence is against the claims for service connection.  Accordingly, the claims are denied.



(CONTINUED ON NEXT PAGE)


ORDER

Service connection for chronic fungus of the feet and toenails is denied.

Service connection for a low back disability is denied. 

Service connection for a bilateral knee disability is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


